Citation Nr: 0107264	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-21 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension for 
the purpose of accrued benefits.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities for the 
purpose of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Chapter 35 Dependent's Educational 
Assistance (DEA) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
September 1945.

The appellant in this case is the widow of the deceased 
veteran.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Wichita, Kansas, Medical and Regional Office Center 
(M&ROC) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in April 1999 due solely to the effects 
of colon cancer with metastasis to the liver.  

2.  At the time of the veteran's death, service connection 
was in effect for gunshot wound residuals for which the 
combined evaluation was 60 percent; claims for service 
connection for hypertension and for a total disability rating 
based on unemployability due to service-connected 
disabilities were pending at the time of the veteran's death.

3.  The evidence of record at the time of the veteran's death 
included no medical evidence of the presence of hypertension 
within one year of the veteran's discharge from service, no 
medical evidence suggesting that the veteran's hypertension 
was caused or worsened by service-connected disability and no 
medical evidence suggesting that his service-connected 
disabilities were of sufficient severity to preclude all 
forms of substantially gainful employment consistent with his 
education and occupational background. 

4.  Neither colon cancer nor liver cancer was present within 
one year of the veteran's discharge from service, and neither 
cancer was etiologically related to service or service-
connected disability.


CONCLUSIONS OF LAW

1.  The requirements for service connection for hypertension 
for the purpose of accrued benefits have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5121 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.1000 
(2000).

2.  The requirements for a total rating based on 
unemployability due to service-connected disabilities for the 
purpose of accrued benefits have not been met.  38 U.S.C.A. 
§§ 1155, 5121 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 
3.341, 3.1000, 4.16 (2000).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2000).

4.  The criteria for an award of DEA benefits under Chapter 
35 have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 21.3020, 21.3021 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The certificate of death indicates that the veteran died in 
April 1999 due to hepatic failure which was due to or a 
consequence of metastatic colon cancer.  No other condition 
was certified as a condition causing or contributing to the 
cause of the veteran's death.

At the time of the veteran's death, service connection was in 
effect for residuals of a perforating gunshot wound with the 
entrance wound in the right chest and the exit wound in the 
right flank.  The gunshot wound residuals were evaluated as 
follows:  cicatrix, posteriorly over the level of the 9th and 
10th ribs with hyperesthesia, evaluated as 30 percent 
disabling on the basis of injury of Muscle Group 2; pleural 
cavity injury, evaluated as 20 percent disabling; cicatrix, 
right first interspace, anterior, evaluated as 20 percent 
disabling on the basis of injury of Muscle Group 3; and 
cicatrix of the right flank, evaluated as noncompensably 
disabling.  The combined evaluation for the service-connected 
disabilities was 60 percent, as it had been since 1948. 

At the time of the veteran's death, claims for service 
connection for hypertension and for a total disability rating 
based on unemployability due to service-connected 
disabilities were pending.

The appellant contends that the veteran developed 
hypertension secondary to his service-connected disabilities 
and that the veteran was unemployable due to service-
connected disabilities.  She appears to be believe that a 
favorable disposition of her accrued benefits claims would 
also entitle her to service connection for the cause of the 
veteran's death.  Her claim for DEA benefits is apparently 
premised on establishing entitlement to service connection 
for the cause of the veteran's death. 


I.  Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death and due and unpaid for a period not 
to exceed two years, shall, upon the death of such individual 
be paid to the surviving spouse or other appropriate party.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
active duty.  38 U.S.C.A. § 1110.  

Service incurrence or aggravation of hypertension may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice- connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities: provided, that if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered one disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2000). 

The veteran's age is not for consideration in determining 
whether the veteran was rendered unemployable due to service-
connected disabilities.  See 38 C.F.R. § 4.19 (2000).

During the pendency of the appellant's appeal but after the 
claims folder was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been appropriately 
informed of the requirements for establishing entitlement to 
accrued benefits.  However, as noted above, accrued benefits 
are those which were due and unpaid to the veteran at the 
time of death.  They must be based upon the law as it existed 
while the veteran's claims were pending and upon the evidence 
of record at the time of the veteran's death.  Therefore, 
there is no development to be undertaken under the VCAA 
before the Board decides the appellant's appeal for accrued 
benefits.

With respect to the veteran's pending claim for service 
connection for hypertension, the Board notes that service 
medical records show that the veteran was not found to have 
hypertension.  In addition, there was no medical evidence of 
record suggesting the presence of hypertension until decades 
following the veteran's discharge from service.  In fact the 
veteran did not allege that service connection was warranted 
for hypertension on a direct or presumptive basis.  He did 
allege that service connection was warranted for hypertension 
on a secondary basis but the evidence of record at the time 
of the veteran's death included no medical evidence 
suggesting that the veteran's hypertension was caused or 
worsened by service-connected disability.  The evidence of 
such a relationship was limited to the veteran's own 
statements; however, as a layperson, he was not qualified to 
render a an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that accrued benefits 
based on service connection for hypertension are not 
warranted.

With respect to the claim for accrued benefits based on the 
veteran's pending claim for a total rating based on 
unemployability due to service-connected disabilities, the 
Board notes that the veteran's claim for this benefit was 
filed in May 1998 when he was 72 years old.  He reported that 
he had a high school education and that his last job was with 
the Kansas Turnpike Authority where he was employed from 1976 
to 1987 when he left the job due to disability and that he 
had been too disabled to work since 1987. 

In response to the veteran's claim, the M&ROC scheduled him 
for VA examinations in July 1998.  Examination of his gunshot 
wound residuals revealed the presence a missile entry wound 
site at the anterior right chest in the first interspace, 
marked by a circular scar which measured 4 millimeters.  The 
exit wound site was located at the posterior right chest 
level of the 9th and 10th ribs and marked by a slightly 
depressed scar which measured 4 centimeters.  The examiner 
reported that these scars were nontender and non-adherent.  
The texture and color of the scars were normal and there was 
no ulceration or breakdown of the skin.  No underlying tissue 
loss, inflammation, edema or keloid formation was observed.  
There was also no disfigurement or associated limitation of 
function related to the scars.  The diagnosis was residual 
scars, right anterior and posterior chest, through and 
through bullet gunshot wound.  X-rays of his chest revealed a 
left central line tip at the upper aspect of the superior 
vena cava, an elevated right diaphragm, bibasal nipple 
densities, and a right basal nodular density located just 
above the level of the diaphragm.  

On evaluation of the veteran's muscles, the examiner 
determined that the old through-and-through gunshot wound 
produced no muscle injury, destruction, or damage.  There was 
also no bone, joint, nerve or tendon damage.  There were no 
related symptoms of muscle pain, limitation of activity or 
loss of muscle function which could be attributed to this old 
missile wound.  The diagnosis was old gunshot wound, right 
chest.

The report of a VA general medical examination shows that the 
veteran's medical history included carcinoma of the colon 
which was resected in 1997.  His history was also significant 
for carcinoma of the liver, diagnosed in 1998, which was 
metastatic from the primary cancer of the colon.  He also had 
previously underwent a bilateral mastectomy for removal of 
fibrous tumors.  At the time of the examination he was on a 
chemotherapy regimen.  Examination of his respiratory system 
revealed moderate obstructive airway disease.  He was noted 
to have lost 25 pounds of weight within the past year which 
the examiner concluded was most likely due to colon cancer, 
surgical treatment for colon cancer, liver cancer and 
chemotherapy.  

VA medical records, dated from 1997 to 1998, show that in 
addition to having moderate obstructive airway disease and 
colon and liver cancer, the veteran had also been diagnosed 
and treated for degenerative joint disease, gastroesophageal 
reflux disease, hypertension, and aortic stenosis.  

In response to the M&ROC's request for information, the 
Kansas Turnpike Authority reported in July 1998 that it 
employed the veteran from September 1976 to April 1984, that 
the veteran's job involved making roadway signs and that the 
veteran resigned in April 1984 due to an arm injury.

The evidence shows that the veteran was able to work with his 
gunshot wound residuals until 1984 when he was 58 years old 
and left his job due to a nonservice-connected arm injury.  
There is no indication in the medical evidence that his 
gunshot wound residuals were other than static and there is 
no corroborating evidence that the gunshot wound residuals 
prevented the veteran from continuing in his job with the 
Kansas Turnpike Authority.  No evidence of significant 
functional impairment due to the service-connected 
disabilities was found on the VA examinations in July 1998.  
Rather, the VA examinations disclosed that the veteran was 
disabled by colon cancer with metastasis to the liver.   

Therefore, the Board must conclude that accrued benefits are 
nor in order for a total rating based on unemployability due 
to service-connected disabilities.

II.  Service Connection for the Cause of the Veteran's Death 

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service incurrence or aggravation of a malignant tumor may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309. 

As noted above the certificate of death indicates that the 
veteran's death was solely due to the effects of colon cancer 
with metastasis to the liver. 

The medical evidence of record shows that the veteran was not 
found to have colon or liver cancer until decades following 
his discharge from service.  There is no indication in the 
medical evidence that either of these disorders was 
etiologically related to service or service-connected 
disability, nor is there any indication in the medical 
evidence that the veteran's service-connected disabilities or 
any disorder other than the colon cancer with metastasis to 
the liver played a material causal role in the veteran's 
death.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.

The Board also notes that the VCAA is applicable to the 
appellant's claim for service connection for the cause of the 
veteran's death.  The record reflects that she has been 
informed of the requirements for establishing entitlement to 
service connection for the cause of the veteran's death.  
Neither she nor her representative has alleged that the 
veteran's colon or liver cancer was present within one year 
of the veteran's discharge from service or that either was 
etiologically related to service or a service-connected 
disability.  In addition, neither the appellant nor her 
representative has alleged that the veteran's service-
connected gunshot wound residuals played a material causal 
role in the veteran's death.  

In fact the only contention advanced in support of the cause 
of death claim relates to the appellant's apparent belief 
that a favorable disposition of her accrued benefits claims 
would entitle her to service connection for the cause of the 
veteran's death.  However, since hypertension did not play a 
material causal role in the veteran's death, the 
establishment of service connection for this disability would 
have no bearing on the outcome of the cause of death claim.  
Similarly, a favorable disposition of the unemployability 
issue would have no bearing on the disposition of the cause 
of death claim.

In view of the foregoing the Board has concluded that all 
available evidence necessary for an equitable disposition of 
the cause of death claim has been obtained, there is no 
outstanding evidence which could be obtained to substantiate 
the appellant's claim and there is no prejudice to the 
appellant as a result of the Board deciding this claim 
without first affording the M&ROC an opportunity to consider 
the claim under the VCAA.

III.  DEA Benefits under Chapter 35

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  
38 U.S.C.A. §§ 3500, 3501 and 38 C.F.R. §§ 21.3020, 21.3021

The appellant's claim for DEA benefits under Chapter 35 was 
apparently premised upon establishing entitlement to service 
connection for cause of the veteran's death.  Since the Board 
has denied the appellant's claim for service connection for 
the cause of the veteran's death and the veteran's service-
connected disabilities were rated at less than 100 percent, 
the Board must also conclude that DEA benefits under Chapter 
35 are not warranted.

The VCAA is also applicable to this claim.  The appellant has 
been informed of the requirements for this benefit.  Her 
claim was apparently premised on establishing entitlement to 
service connection for the cause of the veteran's death.  
Since the Board has denied the claim for service connection 
for the cause of the veteran's death, there is no action to 
be undertaken under the VCAA and there is no prejudice to the 
appellant as a result of the Board deciding DEA claim without 
first affording the M&ROC an opportunity to consider the 
claim in light of the VCAA. 


ORDER

Service connection for hypertension for the purpose of 
accrued benefits is denied.

A total rating based on unemployability due to service-
connected disabilities for the purpose of accrued benefits is 
denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependent's Educational Assistance benefits 
under Chapter 35 is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

